Citation Nr: 1628219	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  07-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2004.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, granted service connection for tinea pedis of the feet, assigning a noncompensable evaluation effective December 12, 2005.  

In August 2009, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.  In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  He was notified of his scheduled April 2010 hearing by letter in March 2010, but cancelled his hearing request through an April 2010 telephone call.  His request for a Board hearing is deemed withdrawn. 

In July 2010, the Board remanded the Veteran's tinea pedis claim.  In an April 2012 rating decision, the Veteran's tinea pedis of the feet was recharacterized as dermatitis of both feet and hands.

In January 2013, the Board noted that since the Veteran was challenging the disability rating assigned for his service-connected dermatitis of the bilateral hands and feet, and the record raised assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU was found to be part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the Board remanded the TDIU claim along with the increased rating claim.  

In December 2014, the Board rendered a decision on the increased rating claim and remanded the TDIU claim.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In its December 2014 remand, the Board directed the AOJ to obtain a medical opinion regarding the Veteran's degree of occupational impairment due to his service-connected disabilities.  The Board stated that an examination should be scheduled if deemed necessary, and that the examiner should provide an opinion as to whether the Veteran's service-connected disabilities prevent him from engaging in a substantially gainful occupation.  

Accordingly, in May 2015, the case was referred to a VA clinician for a medical opinion.  Internal correspondence notes that on May 25, 2015, the VA clinician determined that an examination was necessary to provide the opinion requested by the Board.  On May 26, a VA representative called the telephone number on file for the Veteran twice and received busy signals on both calls.  On May 27, the representative again received a busy signal upon calling the Veteran.  

On June 24, the VA representative sent a letter to the Veteran scheduling him for a foot examination, and placed two calls, each of which rang busy.  He called again on June 25 but once again received a busy signal.

As recently as April 2014, correspondence sent on behalf of the Veteran listed his mailing address as a P.O. Box in Tigard, Oregon.  In that correspondence, the Veteran, through his representative, requested that he be afforded a new VA examination in connection with a claim pending before the AOJ because he had been incarcerated when that examination was scheduled.  Several items of VA correspondence sent to the Tigard address were returned as undeliverable in November 2014 and January 2015.  In September 2015, the Veteran submitted a change of address form noting a new address in Fairview, Oregon.  A December 2015 incarceration report noted that the Veteran has been incarcerated at the Coffee Creek Correctional facility since April 2014, and was expected to be released in March 2016.  
 
Given that the Veteran was incarcerated during the attempted scheduling of the VA examinations, and that the Veteran's address on file at that time may not have been current, the Board finds that the Veteran should be afforded another opportunity to undergo an examination in connection with his claim for a TDIU.

The AOJ must note the Veteran's most recent address in Fairview, Oregon in scheduling the examination.  The AOJ must also ensure that the scheduling of the examination is adequately documented in the record, to include placing any letters, telephone calls, or other correspondence notifying the Veteran of the examination in the file.  

Additionally, any medical records from Coffee Creek Correctional facility as well as updated VA treatment records should be obtained on remand.  

At this time, the Veteran is advised to cooperate in the development of his claim, and that it is his responsibility to report for any scheduled examination.  He is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R.          §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any medical records from Coffee Creek Correctional facility, as well as VA treatment records dating from December 2013 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Then, schedule the Veteran for a VA examination to determine the degree of occupational impairment experienced by the Veteran due to his service-connected disabilities.

The AOJ must note the Veteran's most recent address in Fairview, Oregon in scheduling the examination.  The AOJ must also ensure that the scheduling of the examination is adequately documented in the record, to include placing any letters, telephone calls, or other correspondence notifying the Veteran of the examination in the claims file.  

The examiner should fully describe the functional effects caused by the Veteran's service-connected disabilities.  The examiner must also discuss the impact that the service-connected disabilities have on his ability to secure and maintain substantially gainful employment.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




